Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The cited references do not teach or disclose the following combination of limitations of independent claim 1: 

a plurality of second data transfer lines of which each second data transfer line is coupled to a second electrode of the electrodes of a respective capacitor of the plurality of capacitors, the first data transfer line being one data transfer line to which each of the plurality of second data transfer lines are coupled via each respective capacitor;
a plurality of groups of pixel circuits of which each group of pixel circuits is coupled to a respective second data transfer line of the plurality of second data transfer lines,
wherein each pixel circuit of the plurality of group of pixel circuits includes:
a light emitting element;
a pixel capacitor that retains a voltage based on the data signal supplied through the first data transfer line, one of the plurality of capacitors and one of the plurality of second data transfer lines; and
a drive transistor that drives the light emitting element based on the voltage,
and
wherein each of the plurality of second data transfer lines are shorter than the first data transfer line.
By virtue of its dependency, claim 2 is also allowed. 

The cited references do not teach or disclose the following combination of limitations of independent claim 3: 

the first data transfer line is one data transfer line to which each of the second data transfer line and the third data transfer line are coupled via the first capacitor and the second capacitor, respectively;
a first group of pixel circuits of which each pixel circuit is coupled to the second data transfer line, and includes:
a first light emitting element;
a first pixel capacitor that retains a first voltage based on the data signal supplied through the first data transfer line, the first capacitor and the second data transfer line; and	
a first drive transistor that drives the first light emitting element based on the first voltage, and
a second group of pixel circuits of which each pixel circuit is coupled to the third data transfer line, and includes:
a second light emitting element;
a second pixel capacitor that retains a second voltage based on the data signal supplied through the first data transfer line, the second capacitor and the third data transfer line; and
a second drive transistor that drives the second light emitting element based on
the second voltage,
wherein the second data transfer line and the third data transfer line are each shorter than the first data transfer line.

By virtue of its dependency, claim 4 is also allowed. 

The cited references do not teach or disclose the following combination of limitations of independent claim 5:
a second transistor that controls electrical connection between the first data transfer line and the third data transfer line, wherein 
the first data transfer line is one data transfer line to which each of the second data transfer line and the third data transfer line are coupled via the first transistor and the second transistor, respectively;
a first pixel circuit disposed corresponding to an intersection of the first scanning line and the second data transfer line; and
a second pixel circuit disposed corresponding to an intersection of the second scanning line and the third data transfer line. 

By virtue of their dependency, claims 6-8 are also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/Examiner, Art Unit 2623                                                                                                                                                                                                        
		/AMARE MENGISTU/                             Supervisory Patent Examiner, Art Unit 2623